This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0338

                                    State of Minnesota,
                                         Appellant,

                                            vs.

                                  Robert Carl Thoensen,
                                      Respondent.

                                    Filed July 5, 2016
                                        Affirmed
                                    Rodenberg, Judge

                               Steele County District Court
                                 File No. 74-CR-15-2257

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Daniel A. McIntosh, Steele County Attorney, Owatonna, Minnesota (for appellant)

Melvin R. Welch, Welch Law Firm, LLC, St. Paul, Minnesota (for respondent)

       Considered and decided by Rodenberg, Presiding Judge; Peterson, Judge; and

Bjorkman, Judge.

                         UNPUBLISHED OPINION

RODENBERG, Judge

       The state challenges the district court’s pretrial suppression order, arguing that the

district court erred in concluding that the trooper lacked reasonable, articulable suspicion

to justify the stop of respondent Robert Carl Thoensen’s car. We affirm.
                                         FACTS

       On October 27, 2015, respondent was driving his car, displaying Colorado license

plates, on Interstate 35 in Steele County, Minnesota. A Minnesota state trooper saw

respondent’s car and suspected that the car’s window tint was darker than allowed under

Minnesota law. The trooper stopped the vehicle and, after smelling the odor of marijuana

from inside the car, sought respondent’s consent to search the car. After respondent and

his passenger consented to the search, troopers found 26.9 grams of cocaine. Respondent

was arrested and charged with one count of first-degree possession of a controlled

substance in violation of Minn. Stat. § 152.021, subd. 2(a)(1) (2014), and one count of

importing controlled substances across state borders in violation of Minn. Stat.

§ 152.0261, subd. 1 (2014).

       Respondent moved the district court to suppress the evidence obtained from the

stop, arguing that there was no legal basis for the stop and that the stop was the result of

the trooper’s mistake of law. The parties agreed to the following stipulated facts at the

omnibus hearing:

              1. [Respondent] was driving a motor vehicle in Steele
                 County on October 27, 2015.
              2. The vehicle was a 2014 Volkswagen Jetta, bearing
                 Colorado license plate 591-QLZ.             This vehicle is
                 registered to [respondent].
              3. As the vehicle passed [the trooper] near mile post 34 on
                 Interstate 35 in Steele County, [the trooper] observed that
                 the window tint appeared to be darker than 50%, the
                 threshold allowed under Minnesota law.
              4. [The trooper] also checked Colorado law and believed that
                 the window tint was darker than 27%, the threshold
                 allowed under Colorado law.
              5. [The trooper] initiated a traffic stop near mile post 35.


                                             2
              6. [The trooper] approached the vehicle, and [respondent]
                 was identified as the driver by his Colorado Driver’s
                 License.
              7. [The trooper] measured the window tint1 and received a
                 measurement of 18%.

The district court granted respondent’s motion to suppress, concluding that the trooper

illegally stopped respondent’s car. The district court also dismissed the case, concluding

that “given the suppression of the evidence, there is no probable cause for the

charges . . . .” This appeal followed.

                                     DECISION

       The state challenges the district court’s pretrial suppression of the evidence

obtained from the traffic stop. When the state appeals a pretrial suppression order, it

“‘must clearly and unequivocally’ show both that the [district] court’s order will have a

‘critical impact’ on the state’s ability to prosecute the defendant successfully and that the

order constituted error.” State v. Zanter, 535 N.W.2d 624, 630 (Minn. 1995) (quoting

State v. Joon Kyu Kim, 398 N.W.2d 544, 547 (Minn. 1987). “[T]he critical impact of the

suppression must be first determined before deciding whether the suppression order was

made in error.” State v. Scott, 584 N.W.2d 412, 416 (Minn. 1998). “Dismissal of a

complaint satisfies the critical impact requirement.” State v. Trei, 624 N.W.2d 595, 597

(Minn. App. 2001).      Here, because the district court dismissed the complaint, the



1
  The parties’ stipulation purports to have been a measurement of the “tint” of the
windows. The statute prohibits windows with “a light transmittance of less than 50
percent.” Minn. Stat. § 169.71, subd. 4(3). We interpret the parties’ stipulation
concerning “tint” to mean that appellant’s window allowed light transmittance of only 18
percent, well below the statute’s 50-percent requirement.

                                             3
critical-impact requirement is satisfied. We therefore consider whether the pretrial order

constituted error. See id.

       The Fourth Amendment to the United States Constitution prohibits “unreasonable

searches and seizures.” U.S. Const. amend. IV. “A traffic stop for a suspected violation

of law is a ‘seizure’ of the occupants of the vehicle and therefore must be conducted in

accordance with the Fourth Amendment.” Heien v. North Carolina, 135 S. Ct. 530, 536

(2014). The standard of review of a pretrial suppression ruling is de novo on the legal

issue of whether a search was justified by reasonable suspicion or probable cause and

clearly erroneous on the district court’s findings of fact. State v. Burbach, 706 N.W.2d

484, 487 (Minn. 2005). Where the facts are undisputed, we review de novo the pretrial

ruling. Id.

       To justify a brief investigatory traffic stop, police must have a reasonable

suspicion of criminal activity. Heien, 135 S. Ct. at 536; State v. Richardson, 622 N.W.2d

823, 825 (Minn. 2001). “The reasonable-suspicion standard is not high.” State v. Diede,

795 N.W.2d 836, 843 (Minn. 2011) (quotation omitted). Police must only show that the

stop was based on more than “an inchoate and unparticularized suspicion or hunch.”

State v. Timberlake, 744 N.W.2d 390, 393 (Minn. 2008) (quotation omitted). A stop will

be upheld when police can articulate a particular objective basis for the stop. Id. A

traffic violation, no matter how insignificant, generally provides such a basis. State v.

Anderson, 683 N.W.2d 818, 823 (Minn. 2004).

       The trooper here based the traffic stop on his suspicion that respondent violated

the Minnesota window-tint statute. Minn. Stat. § 169.71, subd. 4(a)(3) (2014) provides:


                                            4
                     No person shall drive or operate any motor vehicle
             required to be registered in the state of Minnesota upon any
             street or highway under the following conditions:
                     ...
                     (3) when any side window or rear window is
             composed of or treated with any material so as to obstruct or
             substantially reduce the driver’s clear view through the
             window or has a light transmittance of less than 50 percent
             plus or minus three percent in the visible light range or a
             luminous reflectance of more than 20 percent plus or minus
             three percent . . . .

The plain language of the statute limits its application to motor vehicles “required to be

registered” in Minnesota. Id. Minnesota law requires an individual to register a motor

vehicle in the state either (1) within 60 days of the owner residing in Minnesota, (2) when

ownership is transferred, or (3) when the out-of-state registration expires. Minn. Stat.

§ 168.012, subd. 8 (2014).

      Here, respondent’s vehicle was registered in Colorado. Only if respondent was a

resident of Minnesota for 60 days or more, or had recently transferred ownership of the

car, would there be a basis for the trooper to have suspected a violation of Minn. Stat.

§ 169.71, subd. 4(a)(3). Respondent argues that upholding a stop on this basis would

justify an officer stopping any vehicle with an out-of-state license plate. The Minnesota

Supreme Court has cautioned against such broadly applicable justifications. See State v.

Britton, 604 N.W.2d 84, 89 (Minn. 2000).

      In Britton, two officers stopped a vehicle based on the sole observation of a

broken rear-passenger window covered with a plastic bag. Id. at 86. One officer testified

that, in his experience, a broken window was an indication that a vehicle may have been

stolen. Id. The supreme court explained that, although deference is given to police


                                            5
officer training and experience, the officer’s stated rationale for stopping the vehicle

“would support stopping any car at all with a broken window.” Id. at 89. The supreme

court held that without any other articulable reasons, this observation alone was

insufficient to justify the stop. Id.

       The state attempts to distinguish Britton by arguing that “there was no indication

of a criminal or traffic violation” in Britton; but here, the trooper suspected respondent’s

window tint was noncompliant with both Minnesota and Colorado law. The state asserts

that “if the vehicle is equally in violation of either Minnesota law or the law of its

jurisdiction of registration, then there is at least a rational basis to infer that the vehicle

may also not be properly registered under Minnesota law.”

       The state’s argument is readily distinguishable from the cases upon which it relies

for authority. See State v. Pike, 551 N.W.2d 919, 922 (Minn. 1996) (upholding stop

where police officer observed a vehicle whose registered owner’s driving privileges were

revoked); State v. Cox, 807 N.W.2d 447, 449 (Minn. App. 2011) (upholding stop where

police officer observed a vehicle with current-year license plate tabs, but a records check

showed the vehicle registration had expired two years earlier). Both Pike and Cox

involved police officers observing particularized and identifiable suspected violations.

Here, the trooper did not observe any violation of Minnesota law. Instead, the trooper’s

suspicion concerning the registration element of the window-tint statute was based

entirely on speculation. It is well-established that speculation is insufficient to support a

stop. See Timberlake, 744 N.W.2d at 393. The district court correctly concluded that the

trooper lacked a reasonable, articulable suspicion for stopping respondent.


                                              6
       The state also argues that the stop could be justified by the apparent violation of

Colorado law. But a Minnesota trooper has no authority to enforce Colorado law. See

State v. Smith, 421 N.W.2d 315, 318 (Minn. 1988) (noting that, under common law, one

state cannot enforce another state’s criminal laws).      The state makes no persuasive

showing that, even assuming that the window tint violated Colorado law, this fact would

make it more likely—and not speculative—that the vehicle was required to be registered

in Minnesota.

       Respondent argues on appeal that an officer’s mistake of law does not provide

sufficient justification for a traffic stop in Minnesota. See Heien, 135 S. Ct. at 536

(holding that under the United States Constitution, “a reasonable suspicion can [in

appropriate circumstances] rest on a mistaken understanding of the scope of a legal

prohibition”).   But, the state expressly disclaimed any mistake-of-law argument on

appeal. We therefore do not consider respondent’s arguments concerning mistakes of

law. See Roby v. State, 547 N.W.2d 354, 357 (Minn. 1996) (holding that an appellate

court will not consider matters not argued to and considered by the district court); State v.

Butcher, 563 N.W.2d 776, 780 (Minn. App. 1997) (explaining that issues not briefed on

appeal are waived), review denied (Minn. Aug. 5, 1997).

       The district court correctly concluded that “the presence of windows tinted darker

than allowable under Minnesota law does not give officers reasonable suspicion to stop

every car with an out-of-state license plate on the theory that they could potentially be

required to register their car in Minnesota.”

       Affirmed.


                                                7